•:-·~.· A.6 i'4sB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                            . Pagelofl   i.
                                                                                                 ·I

                                           UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                     JUDGMENT INA CRIMINAL CASE
                                      v.                                                (For Offenses Committed On or After November I, 1987)


                     Brenda Jannette Praxedis-Aldama                                    Case Number: 3:19-mj-22091

                                                                                        Ben"amin B. K"
                                                                                        Defendant's Attorney


    REGISTRATION NO. 85318298
                                                                                                                          MAY 2 4 2019
    THE DEFENDANT:
     ~ pleaded guilty to count(s) _l~of~CQo~m~pr_l~ai_rinL!_t_ _ _ _ _ _ _ _ _-'-_{"""'~M~ii;m~~~f=;;-;-
     D was found guilty to count(s)
       after a plea of not guilty.
       {\ccordingly, the defendant is adjudged guilty of such COUI)t(s), which involve the following offense(s):

     Title .& Section                     Nature of Offense                                                               Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                     1
    /
        D The defendant has been found not guilty on count(s)
                                                                                   -------------------
        0 Count(s)                                                                    dismissed on the motion of the United States.
                         -----------------~




                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                      l     TIME SERVED

         ~-Assessment:   $10 WAIVED ~ Fine: WAIVED
        ·~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances .

                                                                                     . Friday, May 24, 2019
                                                                                       Date of Imposition of Sentence


        Received ..    :~""'"
                    ·DUSM
                                                                                      :Micfiae{]. Seng
                                                                                      HONORABLE MICHAEL J. SENG
                                                                                      UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                         3:19-mj-22091
